DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogasawara (JP 2013108786).
	With regard to claim 1, figures 4 and 10 of Ogasawara discloses a semiconductor device comprising: a first external terminal RXP to which a first voltage RXP is to be applied; a second external terminal GN2 to which a second voltage GN2 is to be applied; a third external terminal C1; first wiring S04 connected to the first external terminal RXP; second wiring S03 connected to the second external terminal GN2; a first internal block circuit 60 connected to the first wiring S04; a first resistor RT01 and a first switching element N01 serially connected between the first wiring S01 and the second wiring S03; and a second resistor R01 connected between the first wiring S01 and the second wiring S03, wherein the first switching element N01 turns on or off based on a test signal to be applied to the third external terminal C1.

With regard to claim 17, figures 4 and 10 of Ogasawara discloses a semiconductor device comprising: a first external terminal RXP to which a first voltage RXP is to be applied; a second external terminal GN2 to which a second voltage GN2 is to be applied; a third external terminal C1; first wiring S04 connected to the first external terminal RXP; second wiring S03 connected to the second external terminal GN2; a first internal block circuit 60 connected to the first wiring S04; a first resistor RT01 and a first switching element N01 serially connected between the first wiring S01 and the second wiring S03; and a second resistor R01 connected between the first wiring S01 and the second wiring S03. 

Allowable Subject Matter
Claims 3-16, 18-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TZU-HUNG LIU/Primary Examiner, Art Unit 2893                                                                                                                                                                                                        3/25/2022